DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, see remarks, filed December 9, 2020, with respect to the rejection of claims 1-2, 11-12 and 16-17 under 35 U.S.C. 102 have been fully considered and are persuasive.  Applicant has amended the rejected claims to incorporate subject matter indicated as allowable. The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-6, 8-11, 14-16 and 16-21 are allowed (renumbered 1-15, respectively).
The following is an examiner’s statement of reasons for allowance: 
	The prior art teaches a system comprising pumps, pressure sensors and control system for deriving a pump slip measure based on the first and second pressure sensor signals. The prior fails to anticipate or render obvious
	In claim 1, a second fluid pump, wherein the fluid pump is configured to deliver an A compound to a foam dispensing gun and the second fluid pump is configured to deliver a B compound to the foam dispensing gun; and derive the pump slip measure via an orifice flow analysis, in combination with all other limitations as claimed by Applicant.
using a second fluid pump, wherein the fluid pump is configured to deliver an A compound to a foam dispensing gun and the second fluid pump is configured to deliver a B compound to the foam dispensing gun and wherein deriving the pump slip measure comprises performing an orifice flow analysis and wherein performing the orifice flow analysis comprises calculating a slip Q where Q(t) = Pf x Ff x ∫ΔP1/2dt such that t comprises a sample time period, Pf = Pump Factor, Ff= Fluid Factor, ΔP= Po-Pi, wherein Po = Outlet pressure of the fluid pump, and Pi = Inlet pressure of the fluid pump, in combination with all other limitations as claimed by Applicant.
	In claim 16, control a second fluid pump, wherein the fluid pump is configured to deliver an A compound to a foam dispensing gun and the second fluid pump is configured to deliver a B compound to the foam dispensing gun and perform the orifice flow analysis comprises instructions that cause the processor to calculate a slip Q where Q(t) = Pf x Ff x ∫ΔP1/2dt such that t comprises a sample time period, Pf = Pump Factor, Ff= Fluid Factor, ΔP= Po-Pi, wherein Po = Outlet pressure of the fluid pump, and Pi = Inlet pressure of the fluid pump, in combination with all other limitations as claimed by Applicant.
	In claim 21, control a second fluid pump, wherein the fluid pump is configured to deliver an A compound to a foam dispensing gun and the second fluid pump is configured to deliver a B compound to the foam dispensing gun; and derive a pump slip measure based on the first signal and the second signal, wherein the instructions that cause the processor to derive the pump slip measure comprise instructions that cause the processor to apply a zero-flow pressurized state, in combination with all other limitations as claimed by Applicant.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944.  The examiner can normally be reached on Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865